Name: Commission Regulation (EEC) No 1912/83 of 12 July 1983 rectifying the monetary compensatory amounts on certain processed cereal products and certain processed agricultural products not listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 18 Official Journal of the European Communities 14. 7 . 83 COMMISSION REGULATION (EEC) No 1912/83 of 12 July 1983 rectifying the monetary compensatory amounts on certain processed cereal products and certain processed agricultural products not listed in Annex II to the Treaty ' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 On application by the parties concerned, the following monetary compensatory amounts shall be applied in respect of the period 18 to 24 April 1983 : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 and fixed by Commission Regulation (EEC) No 689/83 (3), as last amended by Regulation (EEC) No 11 54/83 (4), were altered by Commission Regulation (EEC) No 764/83 C) in respect of certain processed cereal products ; whereas the amounts to be applied by Greece for the period 18 to 24 April 1983 in respect of products falling within subheadings 11.01 A, 11.01 B, 11.02 A I a), 11.02 A I b), 23.02 A I a), 23.02 A II a) and 23.02 A II b) of the Common Customs Tariff were not correctly altered ; Whereas these same alterations entail adjustments to the monetary compensatory amounts applicable to products falling within subheadings 19.03 A, 19.03 B I and 19.03 B II of the Common Customs Tariff ; whereas these adjustments for the period 18 April to 22 May 1983 were made only in respect of the amounts applicable by the United Kingdom ; Whereas , therefore , the monetary compensatory amounts applicable to the said products by the coun ­ tries concerned must be rectified ; CCT heading No Amounts to be granted on imports and charged on exports Greece Dr/tonne 11.01 A 11.01 B 11.02 A I a) 11.02 A I b) 23.02 Ala) 23.02 A II a) 23.02 A II b) 1 320,8 1 176,8 2 096,0 1 426,5 295,1 295,1 885,3 Article 2 On application by the parties concerned, the following monetary compensatory amounts shall be applied by Greece in respect of the period 18 to 24 April 1983 and by the other Member States in respect of the period 18 April to 22 May 1983 : CCT heading No Amounts to be charged on imports and granted on exports Amounts to be granted on imports and charged on exports Germany Netherlands Denmark Belgium/Luxembourg Italy Ireland France Greece DM/ 100 kg Fl / 100 kg Dkr/ 100 kg Bfrs-Lfrs / 100kg Lit/ 100 kg £ Irl / 100 kg FF/ 100 kg Dr/ 100 kg 1 9.03 A 19.03 B I 19.03 B II 14,31 1 4,3 1 12,49 9,89 9,89 8,64 0 0 0 0 0 0 1 378 1 378 0 0 0 0 21,45 21,45 18,72 226,4 226,4 197,6 (') OJ No L 106, 12 . 5 . 1971 , p. 1 . O OJ No L 362, 23 . 12 . 1982 , p. 4 . (') OJ No L 80 , 25 . 3 . 1983 , p. 1 . ( 4 ) OJ No L 127 , 17 . 5 . 1983 , p. 5 . O OJ No L 85 , 31 . 3 . 1983 , p. 80 . 14. 7 . 83 Official Journal of the European Communities No L 190/ 19 Article 3 The applications referred to in Articles 1 and 2 must be submitted within two months of the date of entry into force of this Regulation . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1983 . For the Commission Poul DALSAGER Member of the Commission